     Case 1:20-cv-00124-AWI-BAM Document 20 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    GUILLERMO TRUJILLO CRUZ,                           Case No. 1:20-cv-00124-AWI-BAM (PC)
10                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
11           v.                                          DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
12    BALLESTEROS,
                                                         (ECF Nos. 2, 11)
13                       Defendant.
                                                         TWENTY-ONE (21) DAY DEADLINE
14

15          Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se in this

16   civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on January 23,

17   2020. (ECF No. 1.)

18          On February 18, 2020, the assigned Magistrate Judge issued Findings and

19   Recommendations that Plaintiff’s application to proceed in forma pauperis be denied and that

20   Plaintiff be required to pay the $400.00 filing fee in full to proceed with this action. (ECF No.

21   11.) Those Findings and Recommendations were served on Plaintiff and contained notice that

22   any objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.)

23   Following an extension of time, Plaintiff filed objections to the findings and recommendations on

24   March 23, 2020. (ECF No. 19.)

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

27   objections, the Court concludes that the Magistrate Judge’s Findings and Recommendations are

28   supported by the record and proper analysis.
                                                        1
     Case 1:20-cv-00124-AWI-BAM Document 20 Filed 09/09/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The Findings and Recommendations issued on February 18, 2020, (ECF No. 11),

 3               are adopted in full;

 4         2.    In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

 5               pauperis (ECF No. 2) is denied; and

 6         3.    Within twenty-one (21) days following the date of service of this order, Plaintiff

 7               shall pay the $400.00 filing fee in full to proceed with this action. If Plaintiff fails

 8               to pay the filing fee within the specified time, this action will be dismissed without

 9               further notice.

10
     IT IS SO ORDERED.
11

12   Dated: September 9, 2020
                                               SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
